— Order, Supreme Court, New York County, entered August 5, 1975, unanimously affirmed, with $40 costs and disbursements of this appeal to respondent. Plaintiff-respondent moved for summary judgment against defendant. Movant-appellant, attorney for defendant — the latter described by plaintiff as a fugitive from criminal process, and who has removed himself from this jurisdiction —countered the summary judgment motion with his own application for leave to withdraw, claiming a dispute with his absent client over fees. Special Term denied the application, observing that the past history of the case shows counsel to be able to prepare papers in opposition to the summary judgment motion, and that withdrawal could serve only to prejudice plaintiff’s rights. We agree. The date by which movant-appellant attorney may serve and file papers in opposition to the motion for summary judgment is extended for 15 days from service of a copy of the order entered hereon. Concur — Markewich, J. P., Kupferman, Capozzoli, Lane and Nunez, JJ.